Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected Group I (claims 1-11) without traverse.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-11 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 fails to define PBS. The limitation of “materials other than the one…” is uncertain, because the scope of this limitation appears to be infinite. The term “pure” is uncertain because of the limitation of “comprising”. It appears the claimed hydrogel may comprise impurities.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 20190381470).
Xu (claims, abs., examples, figures, 32-38, 44-46, 56) discloses a PEDO:PSS hydrogel mold having at least 70% or 80% of water. Xu is silent on the claimed conductivity, strain, and modulus.  However, the polymer would inherently exhibit the claimed properties, because in view of the substantially identical composition (in this case, the disclosed hydrogel structure and composition), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-11 is(are) rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (Langmuir 2011, 27(5), 1915-1923).
Luo (abs., figures, 2.1-2.2) discloses a PEDO:PSS (8%) hydrogel mold having at least 92% of water. Luo is silent on the claimed conductivity, strain, and modulus.  The claimed properties are met by the inherency rationale in paragraph 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/SHANE FANG/Primary Examiner, Art Unit 1766